Citation Nr: 1608212	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for migraine headaches, including blurry vision.  

2.  Entitlement to service connection for a stroke, including all neurovascular complications, including right side numbness, slurred speech, and two holes in heart, to include as secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988 and from September 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In October 2013, the Veteran testified before the undersigned Acting Veterans Law Judge via video conference.  In March 2014, the Veteran remanded this case.  

The issue of service connection for a stroke, including all neurovascular complications, including right side numbness, slurred speech, and two holes in the heart is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran had a headache disorder prior to entering service and it did not permanently worsen beyond its natural progression during his active service.

2.  The Veteran's currently diagnosed migraine headache disorder is not attributable to service.  




CONCLUSIONS OF LAW

1.  A headache disorder clearly and unmistakably preexisted service and was not aggravated by service, and the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2014).

2.  A migraine headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and identified post-service records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an RO/Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran currently has a migraine headache disorder.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  On the Veteran's entrance examination to his first period of service, the Veteran denied any past history of headaches and headaches were not shown on physical examination.  Thereafter, during his first period of service, the Veteran reported in December 1985 and September 1987 that he had a history of migraines since age 7 years old.  On his December 1987 Report of Medical History at separation, it was noted that the Veteran had a history of migraine headaches for which medication had been discontinued with no recurrence.  Between his two periods of service, a November 2000 Reserve examination noted migraine headaches.  On the subsequent September 2004 entrance examination to the second period of service, the Veteran reported that he had migraine headaches.  In December 2004, the Veteran was seen for migraine headaches and was given Imitrex.  On the day that he was separated from his second period of service, the Veteran was treated for headaches.  Post-service records also reflect that the Veteran reported that he had experienced migraine headaches since age 7 years.  

Here, there is no evidence that at initial entry into active duty, there was any defect, infirmity, or disorder with regard headaches on objective examination.  The examination was negative.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

The Veteran has been examined by VA on several occasions.  In June 2010, the Veteran was again diagnosed as having migraine headaches.  The examiner opined that the migraine headaches were not caused by military service as they dated back to childhood.  The examiner was unable to state if the headaches were permanently aggravated without resorting to mere speculation due the lack of medical evidence.   

In November 2012, the Veteran was examined again.  The examiner noted that on the initial entrance examination, the Veteran checked "no" for headaches.  In December 1985, he was seen for headaches and reported a history of headaches since age 7 years.  The diagnosis was migraine versus possible cluster headache.  The Veteran was then seen several more times, with a history of migraine headaches since age 7 years noted.  The military separation examination from November 1987 showed a history of headaches, previously treated with Inderal but discontinued.  During his second period of service, he was seen for headaches on January 25, 2005 and then later on August 7, 2005.  The examiner stated that given that there was a noted history of headaches since age 7 years, he opined that it was less likely as not that the Veteran's migraine headaches were caused by his time spent in the military.  

In August 2014, the Veteran was again examined by VA.  The examiner opined that the Veteran's migraines clearly and unmistakably existed prior to service and were not aggravated beyond their natural progression due to service.  The examiner indicated that six records were found that reported that the Veteran had migraine headaches prior to service, in childhood, per his own statements.  The Veteran was treated for migraines one time in 1985 in service.  He was seen again several times in 1987 for migraine headaches.  He was discharged with no medications for migraines.  His migraines increased in severity and, as noted in 2000 per his military physical, were associated a visual aura (this is not in active duty).  His migraines showed an increase in frequency while in service in 1987 for three months, but then they went back down to baseline with no treatment at discharge.  His records showed no increase in severity or frequency during his six month active duty tour in 2004.  The examiner stated that the gradual increase in severity and frequency is the natural progression of migraines with aging and there was no aggravation found in service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided articulated opinions, and also furnished reasoned analyses.  The most recent VA examiner definitively addressed the question of the presumption of soundness and aggravation.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, the Veteran has repeatedly and consistently reported that he has had migraine headaches since age 7 years which he believes intensified during service.  The VA medical opinions accept and confirm that the Veteran has had a headache disorder since childhood.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Board finds that the medical records/opinion and the Veteran's statements are competent evidence that a headache disorder clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear and unmistakable evidence that a headache disorder existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that a headache disorder preexisted service.  Second, there must be clear and unmistakable evidence that the headache disorder was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence demonstrating that the preexisting headache disorder was not aggravated by service.  The record shows that the Veteran reported having headaches and was treated for headaches during both periods of service.  He is credible in his report of having migraine headaches and is also credible in reporting their severity as being severe.  Where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the pre-existing disorder, this does not constitute aggravation in the absence of evidence of an increase in the underlying disorder.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  In this case, the most probative medical opinion indicated that that the overall gradual increase in severity and frequency of the migraine headache disorder is due to the natural progression of migraines with aging and there was no aggravation found in service.  The examiner explained that it is basically the nature of a headache disorder to progress as shown during service.  

Thus, although the Veteran's migraine headache disorder gradually increased in disability level, that increase in disability was due to the natural progress of the preexisting headache disorder.  

The Board finds credible the Veteran's report of an increase in the disability level of his migraines during service, but his opinion regarding whether this constituted "aggravation" is less probative than the VA opinion because this assessment is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board therefore finds that there was no aggravation of the preexisting headache disorder.  The increase in disability level was not beyond the natural progression.  Accordingly, because there is clear and unmistakable evidence that the headache disorder preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the Veteran's preexisting headache disorder was aggravated in service, the Board finds that the most probative evidence, as noted, establishes that any worsening of the headache disorder was not beyond its natural progression.  The Board relies on the evidence as outlined above to support this determination.  Further, since there is clear and unmistakable evidence that pre-existing headache disorder issue was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that such disorder was not, in fact, aggravated during service (38 U.S.C.A. § 1110).  The headache disorder was not aggravated by service in order to rebut the presumption of soundness.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  The Board further finds that the currently diagnosed migraine headache disorder is not otherwise attributable to service.  

In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a migraine headache disorder is denied.  


REMAND

The Board previously remanded this case with regard to service connection for a stroke, including all neurovascular complications, including right side numbness, slurred speech, and two holes in heart.  

The Board notes that organic diseases of the nervous system, such as a cerebrovascular accident (CVA), will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, in October 2005, the Veteran presented with right sided numbness with a headache and was diagnosed as having a transient ischemic attack (TIA).  A magnetic resonance imaging (MRI) revealed a small old cortical infarct in the right parietal lobe; an old small infarct in the left cerebellar hemisphere posteriorly; and a tiny lacunar infarct in the left thalamus.  The 2014 VA opinion noted that tests showed patent foramen ovale (POF) and mitral valve prolapse with moderate mitral regurgitation.  It was indicated that paradoxical emboli from the POF could have been cause of the CVA.  The examiner opined that the CVA is less likely as not caused by or a result of aggravated by his migraines.  The examiner noted that although, there was some confusion initially as to the etiology of the stroke, the Veteran was diagnosed as having an ischemic infarct (stroke) secondary to PFO, after referral to a neurologist.  This type of obstruction refers to a (blood clot).  The Veteran's treatment after stroke shows that he was placed on Coumadin and Plavix (both which are not necessary in migraine induced strokes) and that he was referred to cardiologist and had a PFO repair.  The cause of the TIA was PFO, a congenital condition , which would not be attributed to military service.   

As noted, the CVA occurred during the presumptive period following servie such that servie connection could be in order.  However, the evidence shows that the cause of the stroke was PFO, which is congenital in nature, possibly precluding serivce connection.  As such, it must be determined if the CFO is a congenital defect or a congenital disease process.  

In O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014), the Federal Circuit, noted that the phrase "[c]ongenital or developmental defects" in § 3.303(c) is ambiguous. I n resolving the ambiguity here, we benefit from guidance provided by two VA General Counsel opinions to which we afford deference.  In VA General Counsel opinion 82-90, the General Counsel addressed the meaning of "[c]ongenital or developmental defects" under § 3.303(c).  The General Counsel concluded that "defect" in § 3.303(c) could not mean any "imperfection, failure or absence" because that would remove all conditions from the scope of "disease" in 38 U.S.C. § 1110 (formerly § 310).  VAOPGCPREC  82-90.  The General Counsel explained that "defects" are "definable as structural or inherent abnormalities or conditions which are more or less stationary in nature."  Id.  The "essentially valid" contrast between "disease" under § 1110 and "defect" under § 3.303(c) is that the former is "capable of improving or deteriorating" and the latter is not.  Id.

The Federal Circuit also noted that another General Counsel opinion, 67-90, elaborates on this construction.  There, in the context of accepting that "congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration," the General Counsel explained that it is "clear" that "retinitis pigmentosa and most other diseases of hereditary origin can be incurred or aggravated in service, in the sense contemplated by Congress in title 38."  VAOPGCPREC 67-90.  Its focus was again on possible progression.  The General Counsel noted that the relevant factual question is whether the condition is manifested in service, i.e., "[a]t what point the individual starts to manifest the symptoms" and whether the symptoms have "progresse[d] during service at a greater rate than normally expected according to accepted medical authority."  Id. (emphases added).  This suggests that the relevant legal question is whether the condition is capable of progression.  It makes sense for the VA to interpret "defect" in § 3.303(c) to exclude progressive hereditary conditions since the nature of hereditary progressions can be aggravated by service.

Thus, the Federal Circuit indicated that a congenital or developmental condition that is progressive in nature. i.e, that can worsen over time, is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress.  

Therefore, a medical opinion is required to ascertain if the Veteran's PFO is/was capable of deteriorating and thus a disease or, alternatively, if the PFO is not capable of improving or deteriorating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to the following: 

(a) Does the Veteran's PFO constitute a congenital defect or a congenital disease?  Generally, a congenital abnormality that is progressive in nature and subject to improvement or deterioration is considered a "disease."  A "defect" is a hereditary condition that cannot change.  O'Bryan.  

(b) If the Veteran's PFO is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect during service? 

(c) If the PFO is a disease, did it preexist service or was it initially shown in the initially post-service year following the second period of service.  If the examiner finds that it did preexist service, the examiner should answer the following:

(1) If there clear and unmistakable (obvious or manifest) evidence that the Veteran had PFO that preexisted his military service, please identify with specificity any evidence that supports this finding.  ;

(2) If there is clear and unmistakable evidence that the Veteran had a PFO at the time of his service entrance, is there evidence that the Veteran's preexisting PFO increased in severity (worsened) in service;

(3) If the preexisting PFO increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the disease; please identify with specificity any evidence that supports this finding;

A complete rationale should be provided for any opinion expressed.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


